      Case 1:18-cv-08653-VEC-SDA Document 250 Filed 04/18/21 Page 1 of 3




                                                                       D. GEORGE SWEIGERT
                                                                        GENERAL DELIVERY
                                                                      NEVADA CITY, CA 95959


                                                                                  April 19th, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: REQUEST TO EXTEND DISCOVERY FORTY-FIVE (45) DAYS,
     1:18-cv-08653-VEC-SDA

Your Honor,

1.     As you are well aware, the Defendant has filed ECF document no. 239 (Dkt. 239) to halt
the discovery process in this present lawsuit (see docketing on April 12 th, 2021). The following
day (4/13/2021) after docketing no. 239, Defendant announced in a video podcast to thousands on
the CROWDSOURCE THE TRUTH 3 channel that the JASON GOODMAN YouTube
channel was removed (via account termination) by YouTube.COM for “community violations”.
Blame of this account termination was laid at the Plaintiff’s feet. This action removed 2,333
videos, produced by the Defendant, from the Internet.
2.     Best evidence indicates that this supposed “account termination” is a false self-inflicted
wound perpetrated by the Defendant to interfere with the discovery process, as many of the 2,333
videos contained defamatory and slanderous commentary about the Plaintiff, who still had three
(3) weeks of eligible discovery as of 4/13/2021.        In response to Dkt. 218 Plaintiff filed
interrogatory discovery responses Dkts, 225, 230, 231, 232 and 241.
3.     It now appears the Defendant filed Dkt. 239 and orchestrated the fake, false, fraudulent, or
misleading public “account termination” by placing the JASON GOODMAN account in “hidden
status” and placing the videos on “private” status. An account termination does not result in the
display of “private” video status for public users.
4.     To illustrate, video URL links cited in an e-mail message of 4/04/2021 (see below), when
clicked, display the following message.




                                                  1
     Case 1:18-cv-08653-VEC-SDA Document 250 Filed 04/18/21 Page 2 of 3




 These are some of the video podcasts posted by Jason Goodman of CrowdSource
 The Truth on YouTube and PATREON.COM (see attached).

 https://www.youtube.com/watch?v=jRjqrHWYZdQ

 https://www.youtube.com/watch?v=zrMMbdkPgq4

 https://www.youtube.com/watch?v=NpHlDN1PipM

 Here is the video promoting Judy Mikovits:

 https://www.youtube.com/watch?v=9dLAVckBnrI&t=486s




5.     Under normal circumstances, the error message displayed for such videos linked to an
account termination display the following message:




6.     Simply stated, these “private” videos are not available for the Plaintiff’s viewing to comply
with the Court’s ordered discovery (Dkt. 218). The videos exist, just in the private domain and
access of the Defendant.




                                                 2
      Case 1:18-cv-08653-VEC-SDA Document 250 Filed 04/18/21 Page 3 of 3




7.     Therefore, while these issues are sorted out, to include the Defendant’s Anti-SLAPP
motion (Dkt. 239), the Plaintiff requests a forty-five (45) day extension of the current discovery
deadline to June 14, 2021.

Respectfully,



D. George Sweigert


                                CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the nineteenth day of
April (4/19), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                       Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov          truth@crowdsourcethetruth.org




                                                                      D. GEORGE SWEIGERT
                                                                          Pro Se Non-Attorney
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959




                                                3
